NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL BITTON, on behalf of                    No.    17-56329
themselves and all others similarly situated;
BRIAN O'TOOLE, on behalf of themselves          D.C. No. 2:14-cv-03754-R-E
and all others similarly situated; ROBERT
SOKOLOVE, on behalf of themselves and
all others similarly situated,                  MEMORANDUM*

                Plaintiffs-Appellants,

 v.

TRUDERMA, LLC, a Nevada limited
liability company,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                             Submitted May 31, 2019**
                             San Francisco, California

Before: GOULD and HURWITZ, Circuit Judges, and RESTANI,*** Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
          In the original putative class action complaint in this action, plaintiffs Brian

O’Toole, Robert Sokolove, and Michael Bitton asserted various state and federal

claims against a series of defendants.            After the district court dismissed the

complaint, we affirmed in part and reversed l-0n part, remanding for further

proceedings on several of the state law claims. Bitton v. Gencor Nutrientes, Inc.,

654 F. App’x 358, 364 (9th Cir. 2016). On remand, the plaintiffs filed an amended

complaint. The district court again dismissed the complaint with prejudice, finding

that the plaintiffs’ claims all effectively sounded in fraud, and that under Federal

Rule of Civil Procedure 9(b), they were required to “plead the who, what, when,

where, why, and how of their claims.” It concluded that the “when” and “where” of

the claims were not pleaded with sufficient particularity because the operative

complaint did not allege when and where the plaintiffs had purchased the

defendants’ products. The district court dismissed the complaint with prejudice,

despite the plaintiffs’ express request for leave to amend if the court found any

deficiencies in the pleading.

          While this appeal of that judgment was pending, a settlement was reached

between the plaintiffs and all defendants but Truderma, LLC, and the appeal was

dismissed as to those defendants. The only issue before us is whether the district

court erred in dismissing the claims against Truderma with prejudice. We hold that

it did.


                                              2
      Federal Rule of Civil Procedure 15(a)(2) provides that when confronted with

a request to amend a pleading, a trial “court should freely give leave when justice so

requires.” In light of the “underlying purpose of Rule 15 to facilitate decision on the

merits, rather than on the pleadings or technicalities,” we have stressed that “Rule

15’s policy of favoring amendments to pleadings should be applied with ‘extreme

liberality.’” United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) (quoting

Rosenberg Bros. & Co. v. Arnold, 283 F.2d 406, 406 (9th Cir. 1960) (per curiam)).

The district court provided no reason for not allowing amendment.

      Given the settlement of the claims against the other defendants, the only issue

is whether the plaintiffs can allege where and when they purchased Testofen-based

products manufactured by Truderma. It is not “apparent from the record” that they

cannot. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 190 (9th Cir. 1987). In

these circumstances, the “outright refusal to grant the leave without any justifying

reason appearing for the denial is not an exercise of discretion; it is merely abuse of

that discretion and inconsistent with the spirit of the Federal Rules.” Id. (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962)).1 We therefore vacate the judgment of

dismissal and remand with instructions to allow the plaintiffs to amend their

complaint.



      1
            The plaintiffs’ request for reassignment is denied as moot in light of
Judge Real’s passing.

                                          3
VACATED and REMANDED. Each party shall bear its own costs.




                             4